              Case: 1:21-cv-00124-SNLJ Doc. #: 5 Filed: 09/13/21 Page: 1 of 2 PageID #: 34




                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF MISSOURI
                                        SOUTHEASTERN DIVISION

            ETHAN N. VAETH,            )
                                       )
                   Plaintiff,          )
                                       )
            vs.                        )                          Cause No: 1:21-cv-124-SNLJ
                                       )
            REMINGTON AMIS COMPANCY, )
            LLC, REM.INGTON OUTDOOR    )
            COMPANY, INC., SPORTING    )
            GOODS PROPERTIES,          )                          COMPLAINT AND DEMAND
            INC., and E.I. DU PONTE DE )                          FOR JURY TRIAL
            NEMOURS & COMPANY.         )
                                       )
                  Defendants.          )



                                  MOTION TO DISMISS WITHOUT PREJUDICE

                    COMES NOW Plaintiff, by and through his attorney Matthew D. Glenn, of COOK,

            BARKETT, PONDER & WOLZ, L.C. and prays the court to dismiss the above action without

            prejudice.


                                                  Respectfully submitted,

                                                  COOK, BARKETT, PONDER AND WOLZ, L.C.


                                            By:--'/'"sl-"M=a=t=th=ew'
                                                     ""              -'--=D-'.---=G=le=nn"'------ - --
                                                     Matthew D. Glenn #53671
                                                     1610 North Kingshighway, Suite 201
SO ORDERED this 13th day of September, 2021          P.  0. Box 1180
                                                     Cape Girardeau, MO 63702-1180
                                                     Phone: 573/335-6651 Fax: 573/33 5-6182
                                                     Email: mglenn@cbpw-law.com


STEPHEN N. LIMBAUGH, JR.
SENIOR UNITED STATES DISTRICT JUDGE
  Case: 1:21-cv-00124-SNLJ Doc. #: 5 Filed: 09/13/21 Page: 2 of 2 PageID #: 35




                               CERTIFICATE OF SERVICE

        The undersigned certifies that on September 9, 2021, the foregoing instrument was filed
electronically with the United States District Court, Eastern District of Missouri, Southeastern
Division, to be served by operation of the Court's electronic filing system upon the attorneys of
record.

                                       /s/   Matthew D. Glenn
